NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-1128
                                       ___________

                                  BRIAN MCDANIEL,
                                            Appellant

                                             v.

                                BRENDA COLLINS
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 2-14-cv-03944)
                      District Judge: Honorable Paul S. Diamond
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 23, 2015

         Before: RENDELL, GREENAWAY, JR. and SCIRICA, Circuit Judges

                              (Opinion filed: June 25, 2015)
                                     ___________

                                        OPINION*
                                       ___________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Brian McDaniel, proceeding pro se and in forma pauperis, appeals from the

District Court’s order dismissing his amended 42 U.S.C. § 1983 complaint. For the

reasons set forth below, we will affirm.

                                             I.

       In October 2011, the Pennsylvania Department of Transportation (“PennDOT”)

notified McDaniel that his driving privileges would be suspended on November 9, 2011,

because he did not pay the fines from two traffic violations. The notice informed

McDaniel that he could challenge the suspension by filing an appeal with the Court of

Common Pleas. See 75 Pa. Cons. Stat. § 1550(a) (providing that any person whose

driver’s license has been suspended “shall have the right to appeal to the court vested

with jurisdiction of such appeals”); see also 42 Pa. Cons. Stat. § 933(a)(1)(ii) (providing

that the courts of common pleas have jurisdiction over such appeals). McDaniel did not

appeal because he was already challenging the underlying violations in state court. He

did, however, take steps to alert PennDOT about his pending case. As a result, PennDOT

delayed the suspension until May 9, 2012. See 75 Pa. Cons. Stat. § 1555(a) (“Upon

receiving certification that a person has filed a timely appeal from a criminal conviction

that has caused the department to issue a notice of suspension . . . , the department may

delay commencement of the suspension . . . for a period of up to six months.”).

       In November 2011, the Pennsylvania Superior Court overturned one of

McDaniel’s underlying violations and affirmed the other. McDaniel continued to litigate
                                             2
the matter by seeking review in the Pennsylvania Supreme Court. In the interim, his

license suspension went into effect as scheduled. Although PennDOT sent McDaniel a

letter stating that the suspension was delayed only until May 9, 2012, McDaniel contends

that he did not learn that the suspension had gone into effect until he was stopped by the

police on July 21, 2012. The police charged McDaniel with driving with a suspended

license and impounded his vehicle. To reinstate his driving privileges, McDaniel paid the

fines and associated penalties and fees for both of the earlier traffic violations, even

though the Superior Court had overturned one of them.1

       In 2014, McDaniel brought this action against Brenda Collins, a PennDOT

employee allegedly responsible for his driver’s license suspension. He alleged that

Collins violated his due process rights under the Fourteenth Amendment and committed

state law torts. The District Court dismissed McDaniel’s original complaint without

prejudice for failure to state a claim and granted him leave to amend. McDaniel then

filed an amended complaint, in which he added a claim that Collins violated his right to a

full and fair trial under the Sixth Amendment. Collins then filed a motion to dismiss the

amended complaint. The District Court granted that motion, dismissing McDaniel’s

constitutional claims with prejudice and his state law claims without prejudice to his

ability to file them in state court. McDaniel timely appealed.



1
 McDaniel then faced another suspension for the July 2012 traffic violation, but this
second suspension never took effect because he was ultimately found not guilty of that
violation.
                                           3
                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s order dismissing McDaniel’s amended complaint is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). That is, McDaniel’s “[f]actual

allegations must be enough to raise a right to relief above the speculative level” to avoid

dismissal. Bell Atl. Corp., 550 U.S. at 555. Because McDaniel is proceeding pro se, we

construe his pleadings liberally. See United States v. Miller, 197 F.3d 644, 648 (3d Cir.

1999). We may affirm the District Court’s judgment on any basis supported by the

record. See Murray v. Bledsoe, 650 F.3d 246, 247 (3d Cir. 2011) (per curiam).

       The District Court did not err in dismissing McDaniel’s claim that Collins violated

his procedural due process rights by suspending his license. “In order to state a claim for

failure to provide due process, a plaintiff must have taken advantage of the processes that

are available to him or her, unless those processes are unavailable or patently

inadequate.” Alvin v. Suzuki, 227 F.3d 107, 116 (3d Cir. 2000). McDaniel did not

utilize the available process—a civil statutory appeal pursuant to § 1550—and he does

not argue that this process was unavailable or inadequate. Nor did McDaniel utilize his

other option: requesting further delay of the suspension until his traffic case concluded.

See 75 Pa. Cons. Stat. § 1555(b) (“A person may obtain an additional six-month delay if
                                              4
the person obtains and forwards to the department an additional certification from the

court that the appeal is still pending before the court.”). Accordingly, McDaniel fails to

state a procedural due process claim.

       McDaniel’s argues that the license suspension should have been stayed pending

the resolution of his traffic case. For authority, he relies on Pennsylvania Rule of

Criminal Procedure 1037(F)(2), which provides that the execution of a sentence in a

traffic court case is stayed pending an appeal to the Superior Court. This argument fails

because the license suspension was not part of his sentence for the traffic violations; it

was a related civil proceeding with its own mechanism for postponing the suspension—a

delay pursuant to section 1555. Cf. Plowman v. Commonwealth, 635 A.2d 124, 127-28

(Pa. 1993) (holding that license suspension following drug conviction was not a criminal

penalty but “merely a civil consequence of a criminal violation”). This argument thus

does not undermine the conclusion that McDaniel’s procedural due process claim fails.2

       McDaniel’s Sixth Amendment claim is similarly flawed. The Sixth Amendment

applies only to criminal prosecutions. See U.S. Const. amend VI. McDaniel argues that

his Sixth Amendment rights were violated because he faced a criminal penalty—his

license suspension—before the completion of his traffic court case. This argument is

unavailing because that suspension was not a criminal penalty; rather, it was a civil


2
  McDaniel also raises vague arguments that Collins violated his substantive due process
rights. Because he does not allege any conduct that shocks the conscience or any facts to
support his claim that his fundamental rights were infringed, he fails to state a substantive
due process claim. See Chainey v. Street, 523 F.3d 200, 219-20 (3d Cir. 2008).
                                             5
consequence of the underlying criminal violations. See Ploof v. Commonwealth, 590

A.2d 1318, 1321 (Pa. Commw. Ct. 1991). Collins administered a civil sanction, which

McDaniel chose not to challenge by the proper means, not a criminal penalty. Therefore,

McDaniel fails to state a Sixth Amendment claim.

       Because further amendment of McDaniel’s constitutional claims would have been

futile, the District Court properly dismissed them with prejudice. See Fletcher-Harlee

Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007). With no

remaining constitutional or other federal claims, the District Court acted well within its

discretion when it declined to exercise supplemental jurisdiction over McDaniel’s state

law claims. See Kach v. Hose, 589 F.3d 626, 650 (3d Cir. 2009).

                                            III.

       For the foregoing reasons, we will affirm the judgment of the District Court.




                                             6